Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       25-JUN-2020
                                                       01:10 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  DWIGHT J. VICENTE, Petitioner,

                                vs.

HILO MEDICAL INVESTORS, LTD., AMERICAN HOME ASSURANCE COMPANY/AIG
   CLAIMS SERVICES, Respondent/Insurance Carrier-Appellee, and
             JOHN MULLEN & COMPANY, INC., Respondents.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Dwight J. Vicente’s
“Notice of a Writ of Mandamus to the Supreme Court,” filed on
June 24, 2020, and the record, it appears that petitioner is
seeking relief from the ICA’s June 3, 2020 order dismissing his
appeal in CAAP-XX-XXXXXXX for lack of jurisdiction.    Petitioner
may seek appropriate relief by way of an application for writ of
certiorari.   See HRAP Rule 40.1.   Petitioner, therefore, is not
entitled to an extraordinary writ.    See Kema v. Gaddis, 91
Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is
an extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the petition for writ of mandamus
without payment of the filing fee.
          IT IS HEREBY ALSO ORDERED that the clerk of the
appellate court shall file the “Notice of a Writ of Mandamus to
the Supreme Court” (Dkt. 1) as an application for writ of
certiorari for CAAP-XX-XXXXXXX.
          DATED: Honolulu, Hawai#i, June 25, 2020.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                  2